

117 S18 IS: To designate the facility of the United States Postal Service located at 229 Minnetonka Avenue South in Wayzata, Minnesota, as the “Jim Ramstad Post Office”.
U.S. Senate
2021-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 18IN THE SENATE OF THE UNITED STATESJanuary 22, 2021Ms. Klobuchar (for herself, Ms. Smith, Mr. Cramer, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 229 Minnetonka Avenue South in Wayzata, Minnesota, as the Jim Ramstad Post Office.1.Jim Ramstad Post Office(a)DesignationThe facility of the United States Postal Service located at 229 Minnetonka Avenue South in Wayzata, Minnesota, shall be known and designated as the Jim Ramstad Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Jim Ramstad Post Office.